
	

113 HR 2674 IH: Job Creation Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2674
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary,
			 Natural Resources,
			 Education and the
			 Workforce, Transportation
			 and Infrastructure, Energy and Commerce,
			 Small Business, and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To encourage job creation, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Job Creation Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Trade
					Sec. 101. Sense of Congress regarding expanding trading
				markets.
					Sec. 102. Sense of Congress regarding China’s intellectual
				property rights violations.
					Title II—Tax reform
					Sec. 201. Sense of Congress regarding tax reform.
					Title III—Balanced budget amendment
					Sec. 301. Sense of Congress regarding a balanced budget
				amendment.
					Title IV—Energy
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Leasing program for lands within the Coastal
				Plain.
					Sec. 404. Lease sales.
					Sec. 405. Grant of leases by the Secretary.
					Sec. 406. Lease terms and conditions.
					Sec. 407. Coastal Plain environmental protection.
					Sec. 408. Expedited judicial review.
					Sec. 409. Federal and State distribution of
				revenues.
					Sec. 410. Rights-of-way across the Coastal Plain.
					Sec. 411. Conveyance.
					Sec. 412. Local government impact aid and community service
				assistance.
					Sec. 413. ANWR Alternative Energy Trust Fund.
					Title V—Northern Route Approval Act
					Sec. 501. Short title.
					Sec. 502. Findings.
					Sec. 503. Keystone XL permit approval.
					Sec. 504. Judicial review.
					Sec. 505. American burying beetle.
					Sec. 506. Right-of-way and temporary use permit.
					Sec. 507. Permits for activities in navigable
				waters.
					Sec. 508. Migratory Bird Treaty Act permit.
					Sec. 509. Oil spill response plan disclosure.
					Title VI—Repeal of employer health insurance mandate
					Sec. 601. Repeal of employer health insurance
				mandate.
					Title VII—Secret Ballot Protection Act
					Sec. 701. Short title.
					Sec. 702. Findings.
					Sec. 703. National Labor Relations Act.
					Sec. 704. Regulations.
					Title VIII—Federal Rules of Civil Procedure
				improvements
					Sec. 801. Attorney accountability.
					Sec. 802. Applicability of Rule 11 to State cases affecting
				interstate commerce.
					Sec. 803. Prevention of forum-shopping.
					Sec. 804. Rule of construction.
					Sec. 805. Three-strikes rule for suspending attorneys who
				commit multiple Rule 11 violations.
					Sec. 806. Presumption of Rule 11 violation for repeatedly
				relitigating same issue.
					Sec. 807. Enhanced sanctions for document destruction in
				pending Federal court proceedings.
					Sec. 808. Ban on concealment of unlawful conduct.
					Title IX—Regulatory Flexibility Improvements Act of
				2013
					Sec. 901. Short title.
					Sec. 902. Clarification and expansion of rules covered by the
				Regulatory Flexibility Act.
					Sec. 903. Requirements providing for more detailed
				analyses.
					Sec. 904. Repeal of waiver and delay authority; additional
				powers of the Chief Counsel for Advocacy.
					Sec. 905. Procedures for gathering comments.
					Sec. 906. Periodic review of rules.
					Sec. 907. Judicial review of compliance with the requirements
				of the Regulatory Flexibility Act available after publication of the final
				rule.
					Sec. 908. Jurisdiction of court of appeals over rules
				implementing the Regulatory Flexibility Act.
					Sec. 909. Clerical amendments.
				
			ITrade
			101.Sense of
			 Congress regarding expanding trading markets
				(a)FindingsCongress finds the following:
					(1)Ninety-five
			 percent of the world’s consumers live outside the United States.
					(2)It is imperative
			 to the United States economy that United States businesses sell their goods and
			 services outside the United States.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)Congress should
			 continue to work with the Administration to expand trading markets; and
					(2)the future growth
			 of the United States economy requires this pro-growth strategy.
					102.Sense of
			 Congress regarding China’s intellectual property rights violations
				(a)FindingsCongress finds the following:
					(1)United States copyright industries suffer
			 severe losses due to piracy in China.
					(2)Counterfeiting
			 remains pervasive in many retail and wholesale markets in China.
					(3)China also
			 maintains market access barriers, which delay entry into China for legitimate
			 products and, thus, create commercial opportunities for infringing
			 products.
					(4)According to a
			 report by the United States International Trade Commission, Chinese piracy and
			 counterfeiting of United States software and a wide range of other intellectual
			 property cost American businesses an estimated $48 billion in 2009.
					(5)The report also
			 concluded that 2.1 million jobs could be created in the United States if China
			 complied with its current international obligations to protect and enforce
			 intellectual property rights.
					(6)The most direct
			 jobs impact would come in high-tech and other innovative industries.
					(b)Sense of
			 CongressIt is the sense of Congress that China’s intellectual
			 property rights violations are a problem for our economy.
				IITax
			 reform
			201.Sense of
			 Congress regarding tax reform
				(a)FindingsCongress finds the following:
					(1)The Federal tax code is long, complex,
			 antiquated, and stifling growth in our economy.
					(2)Comprehensive
			 reform of the Federal tax code is needed to get Americans working again and our
			 economy back on track.
					(3)Independent
			 economists estimate that, when coupled with reduced Federal spending,
			 comprehensive tax reform could lead to the creation of 1 million jobs in the
			 first year alone.
					(4)The Internal
			 Revenue Service reports that the average person spends more than 13 hours to
			 fill out the tax forms.
					(5)A
			 USA Today editorial lampooned the complexity by noting that the instruction
			 booklet for Apple’s Ipad is one page, while the instruction booklet for this
			 year’s IRS 1040 long form is 172 pages.
					(6)The Federal tax
			 system needs to be reformed in order for the United States to once again be
			 competitive in the international market.
					(7)The United States
			 has the highest corporate tax rate in the industrialized world.
					(8)In 1960, 17
			 companies headquartered in the United States comprised 17 of the world’s
			 largest 20 companies—that’s 85 percent. By 2010, just 6 companies headquartered
			 in the United States—or a mere 30 percent—were ranked among the top 20.
					(b)Sense of
			 CongressIt is the sense of Congress that reforming the Federal
			 tax code will benefit American taxpayers and our economy.
				IIIBalanced budget
			 amendment
			301.Sense of
			 Congress regarding a balanced budget amendment
				(a)FindingsThe Congress finds that a balanced budget
			 amendment would put the United States on a path to solvency and help bring
			 stability to the economy.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that Congress needs to pass a balanced budget amendment to the United
			 States Constitution and send it to the States for ratification.
				IVEnergy
			401.Short
			 titleThis title may be cited
			 as the American Energy Independence
			 and Price Reduction Act.
			402.DefinitionsIn this title:
				(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
				403.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this Act in a manner
			 that ensures the receipt of fair market value by the public for the mineral
			 resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance With
			 Requirements Under Certain Other Laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of
			 1969 that apply with respect to prelease activities, including
			 actions authorized to be taken by the Secretary to develop and promulgate the
			 regulations for the establishment of a leasing program authorized by this title
			 before the conduct of the first lease sale.
					(3)Compliance with
			 nepa for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of
			 1969 with respect to the actions authorized by this title that are
			 not referred to in paragraph (2). Notwithstanding any other law, the Secretary
			 is not required to identify nonleasing alternative courses of action or to
			 analyze the environmental effects of such courses of action. The Secretary
			 shall only identify a preferred action for such leasing and a single leasing
			 alternative, and analyze the environmental effects and potential mitigation
			 measures for those two alternatives. The identification of the preferred action
			 and related analysis for the first lease sale under this title shall be
			 completed within 18 months after the date of enactment of this Act. The
			 Secretary shall only consider public comments that specifically address the
			 Secretary’s preferred action and that are filed within 20 days after
			 publication of an environmental analysis. Notwithstanding any other law,
			 compliance with this paragraph is deemed to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this title.
					(d)Relationship to
			 State and Local AuthorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 Areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this Act.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					404.Lease
			 sales
				(a)In
			 GeneralLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease Sale
			 BidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage Minimum
			 in First SaleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of Lease
			 SalesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this Act;
					(2)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
					(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					405.Grant of leases
			 by the Secretary
				(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 404 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 TransfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				406.Lease terms and
			 conditions
				(a)In
			 GeneralAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 121/2 percent in
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary under the regulations applicable to other Federal oil and gas
			 leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 403(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project Labor
			 AgreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				407.Coastal Plain
			 environmental protection
				(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 403, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 Consolidation Planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to Public
			 LandsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					408.Expedited
			 judicial review
				(a)Filing of
			 Complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				409.Federal and
			 State distribution of revenues
				(a)In
			 GeneralNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided
			 in section 412(d), the balance shall be transferred to the ANWR Alternative
			 Energy Trust Fund established by this title.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				410.Rights-of-way
			 across the Coastal Plain
				(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral
			 Leasing Act (30 U.S.C. 185), without regard to title XI of the
			 Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.);
			 and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 403(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				411.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				412.Local
			 government impact aid and community service assistance
				(a)Financial
			 Assistance Authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 AssistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 Fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 AppropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				413.ANWR
			 Alternative Energy Trust Fund
				(a)Establishment of
			 Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the ANWR Alternative Energy Trust
			 Fund, consisting of such amounts as may be transferred to the ANWR
			 Alternative Energy Trust Fund as provided in section 409.
				(b)Expenditures
			 From ANWR Alternative Energy Trust Fund
					(1)In
			 generalAmounts in the ANWR Alternative Energy Trust Fund shall
			 be available without further appropriation to carry out specified provisions of
			 the Energy Policy Act of 2005 (Public Law 109–58; in this section referred to
			 as EPAct2005) and the Energy Independence and Security Act of
			 2007 (Public Law 110–140; in this section referred to as
			 EISAct2007), as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual
					 receipts to the ANWR Alternative Energy Trust Fund, but not to exceed the limit
					 on amount authorized, if any:
									
								
								
									EPAct2005:
									
									Section 2101.5 percent
									
									Section 2421.0 percent
									
									Section 3692.0 percent
									
									Section 4016.0 percent
									
									Section 8126.0 percent
									
									Section 93119.0 percent
									
									Section 9421.5 percent
									
									Section 9623.0 percent
									
									Section 9681.5 percent
									
									Section 17046.0 percent
									
									EISAct2007:
									
									Section 20715.0 percent
									
									Section 6071.5 percent
									
									Title VI, Subtitle B3.0 percent
									
									Title VI, Subtitle C1.5 percent
									
									Section 6419.0 percent
									
									Title VII, Subtitle
					 A15.0 percent
									
									Section 11121.5 percent
									
									Section 13046.0 percent.
									
								
							
						
					(2)Apportionment of
			 excess amountNotwithstanding paragraph (1), any amounts
			 allocated under paragraph (1) that are in excess of the amounts authorized in
			 the applicable cited section or subtitle of EPAct2005 and EISAct2007 shall be
			 reallocated to the remaining sections and subtitles cited in paragraph (1), up
			 to the amounts otherwise authorized by law to carry out such sections and
			 subtitles, in proportion to the amounts authorized by law to be appropriated
			 for such other sections and subtitles.
					VNorthern Route
			 Approval Act
			501.Short
			 titleThis Act may be cited as
			 the Northern Route Approval
			 Act.
			502.FindingsThe Congress finds the following:
				(1)To maintain our Nation’s competitive edge
			 and ensure an economy built to last, the United States must have fast,
			 reliable, resilient, and environmentally sound means of moving energy. In a
			 global economy, we will compete for the world’s investments based in
			 significant part on the quality of our infrastructure. Investing in the
			 Nation’s infrastructure provides immediate and long-term economic benefits for
			 local communities and the Nation as a whole.
				(2)The delivery of
			 oil from Canada, a close ally not only in proximity but in shared values and
			 ideals, to domestic markets is in the national interest because of the need to
			 lessen dependence upon insecure foreign sources.
				(3)The Keystone XL pipeline would provide both
			 short-term and long-term employment opportunities and related labor income
			 benefits, such as government revenues associated with taxes.
				(4)The State of Nebraska has thoroughly
			 reviewed and approved the proposed Keystone XL pipeline reroute, concluding
			 that the concerns of Nebraskans have had a major influence on the pipeline
			 reroute and that the reroute will have minimal environmental impacts.
				(5)The Department of
			 State and other Federal agencies have over a long period of time conducted
			 extensive studies and analysis of the technical aspects and of the
			 environmental, social, and economic impacts of the proposed Keystone XL
			 pipeline, and—
					(A)the Department of State assessments found
			 that the Keystone XL pipeline is not likely to impact the amount of
			 crude oil produced from the oil sands and that approval or
			 denial of the proposed project is unlikely to have a substantial impact on the
			 rate of development in the oil sands;
					(B)the Department of
			 State found that incremental life-cycle greenhouse gas emissions associated
			 with the Keystone XL project are estimated in the range of 0.07 to 0.83 million
			 metric tons of carbon dioxide equivalents, with the upper end of this range
			 representing twelve one-thousandths of one percent of the 6,702 million metric
			 tons of carbon dioxide emitted in the United States in 2011; and
					(C)after extensive
			 evaluation of potential impacts to land and water resources along the Keystone
			 XL pipeline’s 875-mile proposed route, the Department of State found that
			 The analyses of potential impacts associated with construction and
			 normal operation of the proposed Project suggest that there would be no
			 significant impacts to most resources along the proposed Project route
			 (assuming Keystone complies with all laws and required conditions and
			 measures)..
					(6)The transportation
			 of oil via pipeline is the safest and most economically and environmentally
			 effective means of doing so, and—
					(A)transportation of oil via pipeline has a
			 record of unmatched safety and environmental protection, and the Department of
			 State found that Spills associated with the proposed Project that enter
			 the environment expected to be rare and relatively small, and that
			 there is no evidence of increased corrosion or other pipeline threat due
			 to viscosity of diluted bitumen oil that will be transported by the
			 Keystone XL pipeline; and
					(B)plans to
			 incorporate 57 project-specific special conditions related to the design,
			 construction, and operations of the Keystone XL pipeline led the Department of
			 State to find that the pipeline will have a degree of safety over any
			 other typically constructed domestic oil pipeline.
					(7)The Keystone XL is in much the same
			 position today as the Alaska Pipeline in 1973 prior to congressional action.
			 Once again, the Federal regulatory process remains an insurmountable obstacle
			 to a project that is likely to reduce oil imports from insecure foreign
			 sources.
				503.Keystone XL
			 permit approvalNotwithstanding Executive Order No. 13337 (3
			 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of
			 title 3, United States Code, and any other Executive order or provision of law,
			 no Presidential permit shall be required for the pipeline described in the
			 application filed on May 4, 2012, by TransCanada Keystone Pipeline, L.P. to the
			 Department of State for the Keystone XL pipeline, as supplemented to include
			 the Nebraska reroute evaluated in the Final Evaluation Report issued by the
			 Nebraska Department of Environmental Quality in January 2013 and approved by
			 the Nebraska governor. The final environmental impact statement issued by the
			 Secretary of State on August 26, 2011, coupled with the Final Evaluation Report
			 described in the previous sentence, shall be considered to satisfy all
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and of the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.).
			504.Judicial
			 review
				(a)Exclusive
			 jurisdictionExcept for
			 review by the Supreme Court on writ of certiorari, the United States Court of
			 Appeals for the District of Columbia Circuit shall have original and exclusive
			 jurisdiction to determine—
					(1)the validity of any final order or action
			 (including a failure to act) of any Federal agency or officer with respect to
			 issuance of a permit relating to the construction or maintenance of the
			 Keystone XL pipeline, including any final order or action deemed to be taken,
			 made, granted, or issued;
					(2)the constitutionality of any provision of
			 this Act, or any decision or action taken, made, granted, or issued, or deemed
			 to be taken, made, granted, or issued under this Act; or
					(3)the adequacy of any environmental impact
			 statement prepared under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), or of any analysis under any other Act, with respect to
			 any action taken, made, granted, or issued, or deemed to be taken, made,
			 granted, or issued under this Act.
					(b)Deadline for
			 filing claimA claim arising
			 under this Act may be brought not later than 60 days after the date of the
			 decision or action giving rise to the claim.
				(c)Expedited
			 considerationThe United
			 States Court of Appeals for the District of Columbia Circuit shall set any
			 action brought under subsection (a) for expedited consideration, taking into
			 account the national interest of enhancing national energy security by
			 providing access to the significant oil reserves in Canada that are needed to
			 meet the demand for oil.
				505.American burying
			 beetle
				(a)FindingsThe Congress finds that—
					(1)environmental
			 reviews performed for the Keystone XL pipeline project satisfy the requirements
			 of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) in
			 its entirety; and
					(2)for purposes of that Act, the Keystone XL
			 pipeline project will not jeopardize the continued existence of the American
			 burying beetle or destroy or adversely modify American burying beetle critical
			 habitat.
					(b)Biological
			 opinionThe Secretary of the
			 Interior is deemed to have issued a written statement setting forth the
			 Secretary’s opinion containing such findings under section 7(b)(1)(A) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any taking of the
			 American burying beetle that is incidental to the construction or operation and
			 maintenance of the Keystone XL pipeline as it may be ultimately defined in its
			 entirety, shall not be considered a prohibited taking of such species under
			 such Act.
				506.Right-of-way
			 and temporary use permitThe
			 Secretary of the Interior is deemed to have granted or issued a grant of
			 right-of-way and temporary use permit under section 28 of the Mineral Leasing
			 Act (30 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), as set forth in the application tendered to the Bureau of
			 Land Management for the Keystone XL pipeline.
			507.Permits for
			 activities in navigable waters
				(a)Issuance of
			 permitsThe Secretary of the Army, not later than 90 days after
			 receipt of an application therefor, shall issue all permits under section 404
			 of the Federal Water Pollution Control Act (33 U.S.C. 1344) and section 10 of
			 the Act of March 3, 1899 (33 U.S.C. 403; commonly known as the Rivers and
			 Harbors Appropriations Act of 1899), necessary for the construction, operation,
			 and maintenance of the pipeline described in the May 4, 2012, application
			 referred to in section 3, as supplemented by the Nebraska reroute. The
			 application shall be based on the administrative record for the pipeline as of
			 the date of enactment of this Act, which shall be considered complete.
				(b)Waiver of
			 procedural requirementsThe Secretary may waive any procedural
			 requirement of law or regulation that the Secretary considers desirable to
			 waive in order to accomplish the purposes of this section.
				(c)Issuance in
			 absence of action by the SecretaryIf the Secretary has not
			 issued a permit described in subsection (a) on or before the last day of the
			 90-day period referred to in subsection (a), the permit shall be deemed issued
			 under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344)
			 or section 10 of the Act of March 3, 1899 (33 U.S.C. 403), as appropriate, on
			 the day following such last day.
				(d)LimitationThe
			 Administrator of the Environmental Protection Agency may not prohibit or
			 restrict an activity or use of an area that is authorized under this
			 section.
				508.Migratory Bird
			 Treaty Act permitThe
			 Secretary of the Interior is deemed to have issued a special purpose permit
			 under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), as described in
			 the application filed with the United States Fish and Wildlife Service for the
			 Keystone XL pipeline on January 11, 2013.
			509.Oil spill
			 response plan disclosure
				(a)In
			 generalAny pipeline owner or
			 operator required under Federal law to develop an oil spill response plan for
			 the Keystone XL pipeline shall make such plan available to the Governor of each
			 State in which such pipeline operates to assist with emergency response
			 preparedness.
				(b)UpdatesA pipeline owner or operator required to
			 make available to a Governor a plan under subsection (a) shall make available
			 to such Governor any update of such plan not later than 7 days after the date
			 on which such update is made.
				VIRepeal of
			 employer health insurance mandate
			601.Repeal of
			 employer health insurance mandate
				(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by striking section 4980H.
				(b)Repeal of
			 related reporting requirementsSubpart D of part III of
			 subchapter A of chapter 61 of such Code is amended by striking section
			 6056.
				(c)Conforming
			 amendments
					(1)Subparagraph (B) of section 6724(d)(1) of
			 such Code is amended by inserting or at the end of clause
			 (xxiii), by striking and at the end of clause (xxiv) and
			 inserting or, and by striking clause (xxv).
					(2)Paragraph (2) of
			 section 6724(d) of such Code is amended by inserting or at the
			 end of subparagraph (FF), by striking , or at the end of
			 subparagraph (GG) and inserting a period, and by striking subparagraph
			 (HH).
					(3)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4980H.
					(4)The table of sections for subpart D of part
			 III of subchapter A of chapter 61 of such Code is amended by striking the item
			 relating to section 6056.
					(5)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
					(d)Effective
			 dates
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to months and other periods
			 beginning after December 31, 2013.
					(2)Repeal of study
			 and reportThe amendment made by subsection (c)(5) shall take
			 effect on the date of the enactment of this Act.
					VIISecret Ballot
			 Protection Act
			701.Short
			 titleThis title may be cited
			 as the Secret Ballot Protection
			 Act.
			702.FindingsCongress finds that—
				(1)the importance of a secret ballot election
			 has been recognized by the United States for over 100 years;
				(2)the fundamental
			 democratic right to choose by secret ballot is the only method that ensures a
			 choice free of coercion, intimidation, irregularity, or illegality;
				(3)the recognition of
			 a labor organization by way of a private agreement, rather than a secret ballot
			 election supervised by a neutral third party, threatens an employee’s right,
			 codified in the National Labor Relations Act, to choose whether or not to be
			 represented by a labor organization; and
				(4)preserving
			 workers’ right to choose whether or not to be represented by a labor
			 organization through a secret ballot election is important to the strength of
			 the national economy.
				703.National Labor
			 Relations Act
				(a)Recognition of
			 representative
					(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of employees in a unit appropriate for such
			 purposes in a secret ballot election conducted by the National Labor Relations
			 Board in accordance with section 9.
					(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of enactment of this
			 Act.
					(b)Election
			 required
					(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)), as amended by subsection (c) of this section, is
			 amended—
						(A)by striking
			 and at the end of paragraph (6);
						(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(8)to cause or attempt to cause an employer to
				recognize or bargain collectively with a representative of a labor organization
				that has not been selected by a majority of employees in a unit appropriate for
				such purposes in a secret ballot election conducted by the National Labor
				Relations Board in accordance with section
				9.
								.
						(2)ApplicationThe amendment made by paragraph (1) shall
			 not apply to collective bargaining relationships that were recognized before
			 the date of enactment of this Act.
					(c)Secret ballot
			 election requiredSection 9(a) of the National Labor Relations
			 Act (29 U.S.C. 159(a)), is amended—
					(1)by inserting
			 (1) after (a);
					(2)by inserting after
			 designated or selected the following: by a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 this section; and
					(3)by adding at the
			 end the following:
						
							(2)The secret ballot election requirement of
				paragraph (1) shall not apply to collective bargaining relationships that were
				recognized before the date of enactment of the Secret Ballot Protection
				Act.
							.
					(d)Conforming
			 amendmentsSection 9(c)(1) of such Act (29 U.S.C. 159(c)(1)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (i), by
			 striking and that their employer declines to recognize their
			 representative as the representative defined in section 9(a) and
			 inserting by a representative; and
						(B)in clause (ii), by
			 striking section 9(a); and inserting subsection
			 (a),; and
						(2)in subparagraph
			 (B), by striking alleging and all that follows through
			 defined in section 9(a).
					704.RegulationsNot later than 6 months after the date of
			 the enactment of this Act the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made in this title to the National Labor Relations Act.
			VIIIFederal Rules
			 of Civil Procedure improvements
			801.Attorney
			 accountabilityRule 11(c) of
			 the Federal Rules of Civil Procedure is amended—
				(1)by amending the
			 first sentence to read as follows: If a pleading, motion, or other paper
			 is signed in violation of this rule, the court, upon motion or upon its own
			 initiative, shall impose upon the attorney, law firm, or parties that have
			 violated this subdivision or are responsible for the violation, an appropriate
			 sanction, which may include an order to pay the other party or parties for the
			 reasonable expenses incurred as a direct result of the filing of the pleading,
			 motion, or other paper, that is the subject of the violation, including a
			 reasonable attorney's fee.;
				(2)in paragraph
			 (1)(A)—
					(A)by striking
			 Rule 5 and all that follows through corrected.
			 and inserting Rule 5.; and
					(B)by striking
			 the court may award and inserting the court shall
			 award; and
					(3)in paragraph (2),
			 by striking shall be limited to what is sufficient and all that
			 follows through the end of the paragraph (including subparagraphs (A) and (B))
			 and inserting shall be sufficient to deter repetition of such conduct or
			 comparable conduct by others similarly situated, and to compensate the parties
			 that were injured by such conduct. The sanction may consist of an order to pay
			 to the party or parties the amount of the reasonable expenses incurred as a
			 direct result of the filing of the pleading, motion, or other paper that is the
			 subject of the violation, including a reasonable attorney's
			 fee..
				802.Applicability
			 of Rule 11 to State cases affecting interstate commerceIn any civil action in State court, the
			 court, upon motion, shall determine within 30 days after the filing of such
			 motion whether the action substantially affects interstate commerce. Such court
			 shall make such determination based on an assessment of the costs to the
			 interstate economy, including the loss of jobs, were the relief requested
			 granted. If the court determines such action substantially affects interstate
			 commerce, the provisions of Rule 11 of the Federal Rules of Civil Procedure
			 shall apply to such action.
			803.Prevention of
			 forum-shopping
				(a)In
			 generalSubject to subsection
			 (b), a personal injury claim filed in State or Federal court may be filed only
			 in the State and, within that State, in the county (or if there is no State
			 court in the county, the nearest county where a court of general jurisdiction
			 is located), or Federal district in which—
					(1)the person
			 bringing the claim, including an estate in the case of a decedent and a parent
			 or guardian in the case of a minor or incompetent—
						(A)resides at the
			 time of filing; or
						(B)resided at the
			 time of the alleged injury;
						(2)the alleged injury
			 or circumstances giving rise to the personal injury claim allegedly
			 occurred;
					(3)the defendant's
			 principal place of business is located, if the defendant is a corporation;
			 or
					(4)the defendant
			 resides, if the defendant is an individual.
					(b)Determination of
			 Most Appropriate ForumIf a person alleges that the injury or
			 circumstances giving rise to the personal injury claim occurred in more than
			 one county (or Federal district), the trial court shall determine which State
			 and county (or Federal district) is the most appropriate forum for the claim.
			 If the court determines that another forum would be the most appropriate forum
			 for a claim, the court shall dismiss the claim. Any otherwise applicable
			 statute of limitations shall be tolled beginning on the date the claim was
			 filed and ending on the date the claim is dismissed under this
			 subsection.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 personal injury claim—
						(A)means a civil
			 action brought under State law by any person to recover for a person's personal
			 injury, illness, disease, death, mental or emotional injury, risk of disease,
			 or other injury, or the costs of medical monitoring or surveillance (to the
			 extent such claims are recognized under State law), including any derivative
			 action brought on behalf of any person on whose injury or risk of injury the
			 action is based by any representative party, including a spouse, parent, child,
			 or other relative of such person, a guardian, or an estate;
						(B)does not include a
			 claim brought as a class action; and
						(C)does not include a
			 claim against a debtor in a case pending under title 11 of the United States
			 Code that is a personal injury tort or wrongful death claim within the meaning
			 of section 157(b)(5) of title 28, United States Code.
						(2)The term
			 person means any individual, corporation, company, association,
			 firm, partnership, society, joint stock company, or any other entity, but not
			 any governmental entity.
					(3)The term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, and any other territory or
			 possession of the United States.
					(d)ApplicabilityThis
			 section applies to any personal injury claim filed in Federal or State court on
			 or after the date of the enactment of this Act.
				804.Rule of
			 constructionNothing in
			 section 402 or in the amendments made by section 401 shall be construed to bar
			 or impede the assertion or development of new claims or remedies under Federal,
			 State, or local civil rights law.
			805.Three-strikes
			 rule for suspending attorneys who commit multiple Rule 11 violations
				(a)Mandatory
			 SuspensionWhenever a Federal
			 district court determines that an attorney has violated Rule 11 of the Federal
			 Rules of Civil Procedure, the court shall determine the number of times that
			 the attorney has violated that rule in that Federal district court during that
			 attorney's career. If the court determines that the number is three or more,
			 the Federal district court—
					(1)shall suspend that
			 attorney from the practice of law in that Federal district court for one year;
			 and
					(2)may suspend that
			 attorney from the practice of law in that Federal district court for any
			 additional period that the court considers appropriate.
					(b)Appeal;
			 StayAn attorney has the right to appeal a suspension under
			 subsection (a). While such an appeal is pending, the suspension shall be
			 stayed.
				(c)ReinstatementTo
			 be reinstated to the practice of law in a Federal district court after
			 completion of a suspension under subsection (a), the attorney involved must
			 first petition the court for reinstatement under such procedures and conditions
			 as the court may prescribe.
				806.Presumption of
			 Rule 11 violation for repeatedly relitigating same issueWhenever a party presents to a Federal court
			 a pleading, written motion, or other paper, that includes a claim or defense
			 that the party has already litigated and lost on the merits in any forum in
			 final decisions not subject to appeal on three consecutive occasions, and the
			 claim or defense, respectively, involves the same plaintiff and the same
			 defendant on each occasion, there shall be a rebuttable presumption that the
			 presentation of such paper is in violation of Rule 11 of the Federal Rules of
			 Civil Procedure.
			807.Enhanced
			 sanctions for document destruction in pending Federal court
			 proceedingsWhoever willfully
			 and intentionally influences, obstructs, or impedes, or attempts to influence,
			 or obstruct, or impede, a pending Federal court proceeding through the willful
			 and intentional destruction of documents sought pursuant to the rules of such
			 Federal court proceeding and highly relevant to that proceeding—
				(1)shall be punished
			 with mandatory civil sanctions of a degree commensurate with the civil
			 sanctions available under Rule 11 of the Federal Rules of Civil Procedure, in
			 addition to any other civil sanctions that otherwise apply; and
				(2)shall be held in
			 contempt of court; and if an attorney, referred to one or more appropriate
			 State bar associations for disciplinary proceedings.
				808.Ban on
			 concealment of unlawful conduct
				(a)In
			 generalIn any Rule 11 of the
			 Federal Rules of Civil Procedure proceeding, a court may not order that a court
			 record not be disclosed unless the court makes a finding of fact that
			 identifies the interest that justifies the order and determines that interest
			 outweighs any interest in the public health and safety that the court
			 determines would be served by disclosing the court record.
				(b)ApplicabilityThis
			 section applies to any record formally filed with a court, but shall not
			 include any records subject to—
					(1)the
			 attorney-client privilege or any other privilege recognized under Federal or
			 State law that grants the right to prevent disclosure of certain information
			 unless the privilege has been waived; or
					(2)applicable State
			 or Federal laws that protect the confidentiality of crime victims, including
			 victims of sexual abuse.
					IXRegulatory
			 Flexibility Improvements Act of 2013
			901.Short
			 titleThis title may be cited
			 as the Regulatory Flexibility
			 Improvements Act of 2013.
			902.Clarification
			 and expansion of rules covered by the Regulatory Flexibility Act
				(a)In
			 generalParagraph (2) of section 601 of title 5, United States
			 Code, is amended to read as follows:
					
						(2)RuleThe
				term rule has the meaning given such term in section 551(4) of
				this title, except that such term does not include a rule of particular (and
				not general) applicability relating to rates, wages, corporate or financial
				structures or reorganizations thereof, prices, facilities, appliances,
				services, or allowances therefor or to valuations, costs or accounting, or
				practices relating to such rates, wages, structures, prices, appliances,
				services, or
				allowances.
						.
				(b)Inclusion of
			 rules with indirect effectsSection 601 of title 5, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(9)Economic
				impactThe term economic impact means, with respect
				to a proposed or final rule—
							(A)any direct
				economic effect on small entities of such rule; and
							(B)any indirect
				economic effect on small entities which is reasonably foreseeable and results
				from such rule (without regard to whether small entities will be directly
				regulated by the rule).
							.
				
				(c)Inclusion of
			 rules with beneficial effects
					(1)Initial
			 regulatory flexibility analysisSubsection (c) of section 603 of
			 title 5, United States Code, is amended by striking the first sentence and
			 inserting Each initial regulatory flexibility analysis shall also
			 contain a detailed description of alternatives to the proposed rule which
			 minimize any adverse significant economic impact or maximize any beneficial
			 significant economic impact on small entities..
					(2)Final regulatory
			 flexibility analysisThe
			 first paragraph (6) of section 604(a) of title 5, United States Code, is
			 amended by striking minimize the significant economic impact and
			 inserting minimize the adverse significant economic impact or maximize
			 the beneficial significant economic impact.
					(d)Inclusion of
			 rules affecting tribal organizationsParagraph (5) of section 601
			 of title 5, United States Code, is amended by inserting and tribal
			 organizations (as defined in section 4(l) of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b(l))), after special
			 districts,.
				(e)Inclusion of
			 land management plans and formal rulemaking
					(1)Initial
			 regulatory flexibility analysisSubsection (a) of section 603 of
			 title 5, United States Code, is amended in the first sentence—
						(A)by striking
			 or after proposed rule,; and
						(B)by inserting
			 or publishes a revision or amendment to a land management plan,
			 after United States,.
						(2)Final regulatory
			 flexibility analysisSubsection (a) of section 604 of title 5,
			 United States Code, is amended in the first sentence—
						(A)by striking
			 or after proposed rulemaking,; and
						(B)by inserting
			 or adopts a revision or amendment to a land management plan,
			 after section 603(a),.
						(3)Land management
			 plan definedSection 601 of title 5, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(10)Land management
				plan
								(A)In
				generalThe term land management plan means—
									(i)any plan developed
				by the Secretary of Agriculture under section 6 of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974 (16 U.S.C. 1604); and
									(ii)any plan
				developed by the Secretary of Interior under section 202 of the
				Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1712).
									(B)RevisionThe
				term revision means any change to a land management plan
				which—
									(i)in
				the case of a plan described in subparagraph (A)(i), is made under section
				6(f)(5) of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or
									(ii)in the case of a
				plan described in subparagraph (A)(ii), is made under section 1610.5–6 of title
				43, Code of Federal Regulations (or any successor regulation).
									(C)AmendmentThe
				term amendment means any change to a land management plan
				which—
									(i)in
				the case of a plan described in subparagraph (A)(i), is made under section
				6(f)(4) of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with
				respect to which the Secretary of Agriculture prepares a statement described in
				section 102(2)(C) of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or
									(ii)in the case of a
				plan described in subparagraph (A)(ii), is made under section 1610.5–5 of title
				43, Code of Federal Regulations (or any successor regulation) and with respect
				to which the Secretary of the Interior prepares a statement described in
				section 102(2)(C) of the National
				Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)).
									.
					(f)Inclusion of
			 certain interpretive rules involving the internal revenue laws
					(1)In
			 generalSubsection (a) of section 603 of title 5, United States
			 Code, is amended by striking the period at the end and inserting or a
			 recordkeeping requirement, and without regard to whether such requirement is
			 imposed by statute or regulation..
					(2)Collection of
			 informationParagraph (7) of section 601 of title 5, United
			 States Code, is amended to read as follows:
						
							(7)Collection of
				informationThe term collection of information has
				the meaning given such term in section 3502(3) of title 44, United States
				Code.
							.
					(3)Recordkeeping
			 requirementParagraph (8) of section 601 of title 5, United
			 States Code, is amended to read as follows:
						
							(8)Recordkeeping
				requirementThe term recordkeeping requirement has
				the meaning given such term in section 3502(13) of title 44, United States
				Code.
							.
					(g)Definition of
			 small organizationParagraph (4) of section 601 of title 5,
			 United States Code, is amended to read as follows:
					
						(4)Small
				organization
							(A)In
				generalThe term small organization means any
				not-for-profit enterprise which, as of the issuance of the notice of proposed
				rulemaking—
								(i)in
				the case of an enterprise which is described by a classification code of the
				North American Industrial Classification System, does not exceed the size
				standard established by the Administrator of the Small Business Administration
				pursuant to section 3 of the Small Business
				Act (15 U.S.C. 632) for small business concerns described by such
				classification code; and
								(ii)in the case of
				any other enterprise, has a net worth that does not exceed $7,000,000 and has
				not more than 500 employees.
								(B)Local labor
				organizationsIn the case of any local labor organization,
				subparagraph (A) shall be applied without regard to any national or
				international organization of which such local labor organization is a
				part.
							(C)Agency
				definitionsSubparagraphs (A)
				and (B) shall not apply to the extent that an agency, after consultation with
				the Office of Advocacy of the Small Business Administration and after
				opportunity for public comment, establishes one or more definitions for such
				term which are appropriate to the activities of the agency and publishes such
				definitions in the Federal
				Register.
							.
				903.Requirements
			 providing for more detailed analyses
				(a)Initial
			 regulatory flexibility analysisSubsection (b) of section 603 of
			 title 5, United States Code, is amended to read as follows:
					
						(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
							(1)describing the
				reasons why action by the agency is being considered;
							(2)describing the
				objectives of, and legal basis for, the proposed rule;
							(3)estimating the
				number and type of small entities to which the proposed rule will apply;
							(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
							(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be
				provided;
							(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities
				beyond that already imposed on the class of small entities by the agency or why
				such an estimate is not available; and
							(7)describing any
				disproportionate economic impact on small entities or a specific class of small
				entities.
							.
				(b)Final regulatory
			 flexibility analysis
					(1)In
			 generalSection 604(a) of
			 title 5, United States Code, is amended—
						(A)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation;
						(B)in each of
			 paragraphs (4), (5), and the first paragraph (6), by inserting
			 detailed before description; and
						(C)by adding at the
			 end the following:
							
								(7)describing any disproportionate economic
				impact on small entities or a specific class of small
				entities.
								.
						(2)Inclusion of
			 response to comments on certification of proposed ruleParagraph
			 (2) of section 604(a) of title 5, United States Code, is amended by inserting
			 (or certification of the proposed rule under section 605(b))
			 after initial regulatory flexibility analysis.
					(3)Publication of
			 analysis on websiteSubsection (b) of section 604 of title 5,
			 United States Code, is amended to read as follows:
						
							(b)The agency shall
				make copies of the final regulatory flexibility analysis available to the
				public, including placement of the entire analysis on the agency’s website, and
				shall publish in the Federal Register the final regulatory flexibility
				analysis, or a summary thereof which includes the telephone number, mailing
				address, and link to the website where the complete analysis may be
				obtained.
							.
					(c)Cross-References
			 to other analysesSubsection (a) of section 605 of title 5,
			 United States Code, is amended to read as follows:
					
						(a)A Federal agency
				shall be treated as satisfying any requirement regarding the content of an
				agenda or regulatory flexibility analysis under section 602, 603, or 604, if
				such agency provides in such agenda or analysis a cross-reference to the
				specific portion of another agenda or analysis which is required by any other
				law and which satisfies such
				requirement.
						.
				(d)CertificationsSubsection
			 (b) of section 605 of title 5, United States Code, is amended—
					(1)by inserting
			 detailed before statement; and
					(2)by inserting
			 and legal after factual.
					(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
					
						607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
							(1)a quantifiable or
				numerical description of the effects of the proposed or final rule and
				alternatives to the proposed or final rule; or
							(2)a more general
				descriptive statement and a detailed statement explaining why quantification is
				not practicable or
				reliable.
							.
				904.Repeal of
			 waiver and delay authority; additional powers of the Chief Counsel for
			 Advocacy
				(a)In
			 generalSection 608 is amended to read as follows:
					
						608.Additional
				powers of Chief Counsel for Advocacy
							(a)(1)Not later than 270 days after the date of
				the enactment of the Regulatory Flexibility Reform Act, the Chief Counsel for
				Advocacy of the Small Business Administration shall, after opportunity for
				notice and comment under section 553, issue rules governing agency compliance
				with this chapter. The Chief Counsel may modify or amend such rules after
				notice and comment under section 553. This chapter (other than this subsection)
				shall not apply with respect to the issuance, modification, and amendment of
				rules under this paragraph.
								(2)An agency shall not issue rules which
				supplement the rules issued under subsection (a) unless such agency has first
				consulted with the Chief Counsel for Advocacy to ensure that such supplemental
				rules comply with this chapter and the rules issued under paragraph (1).
								(b)Notwithstanding
				any other law, the Chief Counsel for Advocacy of the Small Business
				Administration may intervene in any agency adjudication (unless such agency is
				authorized to impose a fine or penalty under such adjudication), and may inform
				the agency of the impact that any decision on the record may have on small
				entities. The Chief Counsel shall not initiate an appeal with respect to any
				adjudication in which the Chief Counsel intervenes under this
				subsection.
							(c)The Chief Counsel
				for Advocacy may file comments in response to any agency notice requesting
				comment, regardless of whether the agency is required to file a general notice
				of proposed rulemaking under section
				553.
							.
				(b)Conforming
			 amendments
					(1)Section 611(a)(1) of such title is amended
			 by striking 608(b),.
					(2)Section 611(a)(2) of such title is amended
			 by striking 608(b),.
					(3)Section 611(a)(3) of such title is
			 amended—
						(A)by striking
			 subparagraph (B); and
						(B)by striking
			 (3)(A) A small entity and inserting the following:
							
								(3)A small
				entity
								.
						905.Procedures for
			 gathering commentsSection 609
			 of title 5, United States Code, is amended by striking subsection (b) and all
			 that follows and inserting the following:
				
					(b)(1)Prior to publication of any proposed rule
				described in subsection (e), an agency making such rule shall notify the Chief
				Counsel for Advocacy of the Small Business Administration and provide the Chief
				Counsel with—
							(A)all materials prepared or utilized by
				the agency in making the proposed rule, including the draft of the proposed
				rule; and
							(B)information on the potential adverse
				and beneficial economic impacts of the proposed rule on small entities and the
				type of small entities that might be affected.
							(2)An agency shall not be required under
				paragraph (1) to provide the exact language of any draft if the rule—
							(A)relates to the internal revenue laws
				of the United States; or
							(B)is proposed by an independent
				regulatory agency (as defined in section 3502(5) of title 44, United States
				Code).
							(c)Not later than 15 days after the receipt of
				such materials and information under subsection (b), the Chief Counsel for
				Advocacy of the Small Business Administration shall—
						(1)identify small
				entities or representatives of small entities or a combination of both for the
				purpose of obtaining advice, input, and recommendations from those persons
				about the potential economic impacts of the proposed rule and the compliance of
				the agency with section 603 of this title; and
						(2)convene a review
				panel consisting of an employee from the Office of Advocacy of the Small
				Business Administration, an employee from the agency making the rule, and in
				the case of an agency other than an independent regulatory agency (as defined
				in section 3502(5) of title 44, United States Code), an employee from the
				Office of Information and Regulatory Affairs of the Office of Management and
				Budget to review the materials and information provided to the Chief Counsel
				under subsection (b).
						(d)(1)Not later than 60 days after the review
				panel described in subsection (c)(2) is convened, the Chief Counsel for
				Advocacy of the Small Business Administration shall, after consultation with
				the members of such panel, submit a report to the agency and, in the case of an
				agency other than an independent regulatory agency (as defined in section
				3502(5) of title 44, United States Code), the Office of Information and
				Regulatory Affairs of the Office of Management and Budget.
						(2)Such report shall include an
				assessment of the economic impact of the proposed rule on small entities and a
				discussion of any alternatives that will minimize adverse significant economic
				impacts or maximize beneficial significant economic impacts on small
				entities.
						(3)Such report shall become part of the
				rulemaking record. In the publication of the proposed rule, the agency shall
				explain what actions, if any, the agency took in response to such
				report.
						(e)A proposed rule is
				described by this subsection if the Administrator of the Office of Information
				and Regulatory Affairs of the Office of Management and Budget, the head of the
				agency (or the delegatee of the head of the agency), or an independent
				regulatory agency determines that the proposed rule is likely to result
				in—
						(1)an annual effect
				on the economy of $100,000,000 or more;
						(2)a major increase
				in costs or prices for consumers, individual industries, Federal, State, or
				local governments, tribal organizations, or geographic regions;
						(3)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; or
						(4)a significant
				economic impact on a substantial number of small entities.
						(f)Upon application by the agency, the Chief
				Counsel for Advocacy of the Small Business Administration may waive the
				requirements of subsections (b) through (e) if the Chief Counsel determines
				that compliance with the requirements of such subsections are impracticable,
				unnecessary, or contrary to the public
				interest.
					.
			906.Periodic review
			 of rulesSection 610 of title
			 5, United States Code, is amended to read as follows:
				
					610.Periodic review
				of rules
						(a)Not later than 180
				days after the enactment of the Regulatory
				Flexibility Improvements Act of 2013, each agency shall publish
				in the Federal Register and place on its website a plan for the periodic review
				of rules issued by the agency which the head of the agency determines have a
				significant economic impact on a substantial number of small entities. Such
				determination shall be made without regard to whether the agency performed an
				analysis under section 604. The purpose of the review shall be to determine
				whether such rules should be continued without change, or should be amended or
				rescinded, consistent with the stated objectives of applicable statutes, to
				minimize any adverse significant economic impacts or maximize any beneficial
				significant economic impacts on a substantial number of small entities. Such
				plan may be amended by the agency at any time by publishing the revision in the
				Federal Register and subsequently placing the amended plan on the agency’s
				website.
						(b)The plan shall provide for the review of
				all such agency rules existing on the date of the enactment of the
				Regulatory Flexibility Improvements Act of
				2013 within 10 years of the date of publication of the plan in
				the Federal Register and for review of rules adopted after the date of
				enactment of the Regulatory Flexibility
				Improvements Act of 2013 within 10 years after the publication of
				the final rule in the Federal Register. If the head of the agency determines
				that completion of the review of existing rules is not feasible by the
				established date, the head of the agency shall so certify in a statement
				published in the Federal Register and may extend the review for not longer than
				2 years after publication of notice of extension in the Federal Register. Such
				certification and notice shall be sent to the Chief Counsel for Advocacy of the
				Small Business Administration and the Congress.
						(c)Each agency shall
				annually submit a report regarding the results of its review pursuant to such
				plan to the Congress, the Chief Counsel for Advocacy of the Small Business
				Administration, and, in the case of agencies other than independent regulatory
				agencies (as defined in section 3502(5) of title 44, United States Code) to the
				Administrator of the Office of Information and Regulatory Affairs of the Office
				of Management and Budget. Such report shall include the identification of any
				rule with respect to which the head of the agency made a determination
				described in paragraph (5) or (6) of subsection (d) and a detailed explanation
				of the reasons for such determination.
						(d)In reviewing a rule pursuant to subsections
				(a) through (c), the agency shall amend or rescind the rule to minimize any
				adverse significant economic impact on a substantial number of small entities
				or disproportionate economic impact on a specific class of small entities, or
				maximize any beneficial significant economic impact of the rule on a
				substantial number of small entities to the greatest extent possible,
				consistent with the stated objectives of applicable statutes. In amending or
				rescinding the rule, the agency shall consider the following factors:
							(1)The continued need
				for the rule.
							(2)The nature of
				complaints received by the agency from small entities concerning the
				rule.
							(3)Comments by the Regulatory Enforcement
				Ombudsman and the Chief Counsel for Advocacy of the Small Business
				Administration.
							(4)The complexity of
				the rule.
							(5)The extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules.
							(6)The contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such calculations cannot be made and reports that determination
				in the annual report required under subsection (c).
							(7)The length of time
				since the rule has been evaluated or the degree to which technology, economic
				conditions, or other factors have changed in the area affected by the
				rule.
							(e)The agency shall publish in the Federal
				Register and on its website a list of rules to be reviewed pursuant to such
				plan. Such publication shall include a brief description of the rule, the
				reason why the agency determined that it has a significant economic impact on a
				substantial number of small entities (without regard to whether it had prepared
				a final regulatory flexibility analysis for the rule), and request comments
				from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the
				rule.
						.
			907.Judicial review
			 of compliance with the requirements of the Regulatory Flexibility Act available
			 after publication of the final rule
				(a)In
			 generalParagraph (1) of section 611(a) of title 5, United States
			 Code, is amended by striking final agency action and inserting
			 such rule.
				(b)JurisdictionParagraph
			 (2) of such section is amended by inserting (or which would have such
			 jurisdiction if publication of the final rule constituted final agency
			 action) after provision of law,.
				(c)Time for
			 bringing actionParagraph (3) of such section is amended—
					(1)by striking
			 final agency action and inserting publication of the
			 final rule; and
					(2)by inserting
			 , in the case of a rule for which the date of final agency action is the
			 same date as the publication of the final rule, after except
			 that.
					(d)Intervention by
			 Chief Counsel for AdvocacySubsection (b) of section 612 of title
			 5, United States Code, is amended by inserting before the first period
			 or agency compliance with section 601, 603, 604, 605(b), 609, or
			 610.
				908.Jurisdiction of
			 court of appeals over rules implementing the Regulatory Flexibility
			 Act
				(a)In
			 generalSection 2342 of title 28, United States Code, is
			 amended—
					(1)in paragraph (6),
			 by striking and at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)all final rules
				under section 608(a) of title 5, United States
				Code.
							.
					(b)Conforming
			 amendmentsParagraph (3) of section 2341 of title 28, United
			 States Code, is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)the Office of
				Advocacy of the Small Business Administration, when the final rule is under
				section 608(a) of title 5, United States
				Code.
							.
					(c)Authorization To
			 intervene and comment on agency compliance with administrative
			 procedureSubsection (b) of section 612 of title 5, United States
			 Code, is amended by inserting chapter 5, and chapter 7, after
			 this chapter,.
				909.Clerical
			 amendments
				(a)Section 601 of
			 title 5, United States Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking the
			 semicolon at the end and inserting a period; and
						(B)by striking
			 (1) the term and inserting the following:
							
								(1)AgencyThe
				term
								;
						(2)in paragraph
			 (3)—
						(A)by striking the
			 semicolon at the end and inserting a period, and
						(B)by striking
			 (3) the term and inserting the following:
							
								(3)Small
				businessThe
				term
								;
						(3)in paragraph
			 (5)—
						(A)by striking the
			 semicolon at the end and inserting a period, and
						(B)by striking
			 (5) the term and inserting the following:
							
								(5)Small
				governmental jurisdictionThe
				term
								;
				and
						(4)in paragraph
			 (6)—
						(A)by striking
			 ; and and inserting a period, and
						(B)by striking
			 (6) the term and inserting the following:
							
								(6)Small
				entityThe
				term
								.
						(b)The heading of
			 section 605 of title 5, United States Code, is amended to read as
			 follows:
					
						605.Incorporations
				by reference and
				certifications
						.
				(c)The table of
			 sections for chapter 6 of title 5, United States Code, is amended—
					(1)by striking the
			 item relating to section 605 and inserting the following new item:
						
							
								605. Incorporations by reference and
				certifications.
							
							;
					(2)by striking the
			 item relating to section 607 and inserting the following new item:
						
							
								607. Quantification
				requirements.
							
							;
				  
						and(3)by striking the
			 item relating to section 608 and inserting the following:
						
							
								608. Additional powers of Chief Counsel
				for
				Advocacy.
							
							.
					(d)Chapter 6 of title
			 5, United States Code, is amended as follows:
					(1)In section 603, by
			 striking subsection (d).
					(2)In section 604(a)
			 by striking the second paragraph (6).
					
